                                                                        FILED
                                                                U.S. DISTRICT COURI
                                                                   SAVANNAH OIV.
                   IN THE UNITED STATES DISTRICT COURT

                                                                ZOiSnr.T 12 PM |:23
                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                               SAVANNAH DIVISION               CLERK
                                                                   SO. Dia/r./OF GA.


THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                              4:18CR194


JAMAR PAGE,


                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions   have   been   resolved      by

agreement.     Therefore,       a   hearing   in     this   case       is   deemed

unnecessary.




    SO ORDERED, this                day of October, 2018.



                                       TED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
